PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,941,126
Issue Date:  March 9, 2021
Application No. 16/479,317
Filed: July 19, 2019
Attorney Docket No. 206017-0131-00US    
:
:
:                        ON PETITION
:
:



This is a decision on the request filed March 30, 2021, a petition under 37 CFR § l.l82, to correct the name(s) of the inventor(s) on the face of the patent.

The petition is GRANTED.

The patent file is being forwarded to the Certificates of Correction Branch for issuance of the requested Certificate of Correction.

Telephone inquiries concerning this decision may be directed to the Kimberly Inabinet at (571) 272-4618.  Inquiries regarding the issuance of a certificate of correction should be directed to the Certificate of Correction Branch at (571) 272-4200.

A courtesy copy of this decision is being mailed to the address noted on the petition.  However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

Telephone inquiries regarding this decision may be directed to Kimberly Inabinet (571) 272- 4618.


/KIMBERLY A INABINET/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc:	Quang D. Nguyen
	Riverside Law, LLP
	Glenhardie Corporate Center
	1285 Drummers Lane
	Suite 202
	Wayne, PA  19087